IN THE SUPREME COURT OF THE STATE OF DELAWARE

OBADIAH YORK-JAMES,                    §
                                       §
       Defendant Below,                §   No. 176, 2021
       Appellant,                      §
                                       §   Court Below—Superior Court
       v.                              §   of the State of Delaware
                                       §
STATE OF DELAWARE,                     §   Cr. ID No. 1408017362 (N)
                                       §
       Plaintiff Below,                §
       Appellee.                       §

                          Submitted: August 17, 2021
                          Decided: September 29, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                    ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court’s order, dated May 13, 2021,

denying the appellant’s motion for sentence modification.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:


                                      /s/ James T. Vaughn, Jr.
                                            Justice